Upon Motion of Mr. Rutledge and upon reading the Affidavit of Edward Rutledge this Day taken before me and the Certificate from the Register and Examiner that no Answer of George Pawley Senior, George Pawley, Junior, Shorey or Anthony Pawley Defendants in this Cause is filed, It is Ordered that an Attachment do issue against the said Defendants for Want of an Answer.
William Burrows Master in Chancery
Entered eodem Die.
John Troup Register in Chancery
*560On Motion of Mr. Rutledge Sollicitor for the Complainants in this Cause suggesting that Frances Withers late Pawley one of the said Complainants died Since the filing the Bill of Revivor in this Cause It is Ordered that he have Leave to prosecute this Suit in the Names of the surviving Complainants John and Joseph Alston. — Charles Town. September 17th 1766.
William Burrows Master in Chancery
Entered eodem Die
John Troup Register in Chancery